United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-557
Issued: November 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2009 appellant filed a timely appeal from a June 16, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs. The last merit decision was issued
on December 10, 2008. An appeal of Office decisions issued on or after November 19, 2008
must be filed within 180 days. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, a 38-year-old revenue officer, filed a Form CA-2 claim for benefits based on
an emotional condition on July 29, 2008. She experienced high levels of stress because her job
required interacting with taxpayers, issuing liens and levies and maintaining a heavy caseload.

Appellant advised that she developed an adjustment disorder, anxiety, depressed mood, panic
disorder and dependent personality disorder causally related to factors of her employment. She
stopped work as of March 13, 2008.
By letter dated September 11, 2008, the Office advised appellant that she needed to
submit additional information in support of her claim. It asked her to describe in further detail
the employment-related conditions or incidents which she believed contributed to her emotional
condition and to provide specific descriptions of all incidents which she believed caused her
condition. The Office also requested medical evidence in support of appellant’s claim.
In a report dated May 20, 2008, received by the Office on September 15, 2008, Andee
Gay, a licensed professional counselor, stated that appellant had recently experienced significant
anxiety, episodic depression, with accompanying symptoms of emotional illness. She related
that these conditions had been precipitated by a change of employment, conflict with appellant’s
supervisor, the death of her niece, job dissatisfaction, job stress and threatened job termination.
Ms. Gay advised that, without a job change, appellant’s symptoms would continue to worsen.
Appellant was normally a competent individual; but the extreme nature of her reaction to the
above stressors made a successful recovery unlikely. Ms. Gay submitted progress notes to the
record.
In a July 24, 2008 statement, appellant noted that “overwhelming” job duties caused her
inability to handle her case inventory and resulted in the development of her emotional
condition. This was exacerbated by the death of her niece in August 2007 and car problems she
experienced in September 2007, which precluded her from making field visits. When she asked
management to grant her a hardship or reassign her, she was told to buy a car or do whatever it
took to get caught up. Appellant alleged that she was unable to obtain guidance on the next
course of action without criticism from her manager. Her manager told her in November 2007
that her performance was failing and that she needed to improve or she could risk losing her job.
Appellant subsequently began to work two or three hours beyond her shift in order to complete
her assignments and meet deadlines. She began to experience increased tension, forgetfulness,
rapid heart beat, impaired speech, difficulty breathing and an inability to concentrate. She
struggled with her workload because she had limited field contacts, limited experience, lack of
training and no assistance from the senior revenue officer. After receiving a minimally
successful mid-year assessment in December 2007 and a memorandum pertaining to her
substandard decreased performance in March 2008, appellant experienced a panic attack on
March 13, 2008 and had not returned to work.
In an August 25, 2008 statement, Janet Grimes, appellant’s manager, denied appellant’s
allegations. She noted that appellant was selected as a GS-7 revenue officer on May 30, 2006,
and was provided with individualized training, workshops, case directions, guidance and
accompaniment on field visits. During her first year, appellant used 134.5 hours of leave, which
caused the delay of her field visits. Therefore, she was not assigned additional inventory.
Ms. Grimes stated that appellant’s work situation deteriorated when her niece died and she began
to experience car problems. In November 2007 she informed appellant that her job performance
was substandard and gave her guidance regarding how she could improve. Appellant was
provided with an assistant to help her complete her assignments. Ms. Grimes stated that
appellant’s performance continued to decline and that her December 27, 2007 mid-year

2

assessment was at the minimally successful level. On December 12, 2007 appellant was
assigned a normal, target inventory level for a GS-9 employee, as it was unfair to the other GS-9
employees for her to have a reduced inventory. In light of her continuing inability to meet her
performance standards, management denied a within-grade pay increase scheduled for June 9,
2008 and issued a performance improvement plan (PIP) on June 16, 2008.
Appellant submitted reasonable accommodation request forms dated March 26 and 28,
April 8 and May 7, 2008. She also submitted undated statements from Djunia Cunningham and
Betty Springer, coworkers, who advised of witnessing appellant having an anxiety attack on
March 13, 2008.
In a May 9, 2008 report, Dr. Neil Presant, Board-certified in preventive medicine, opined
that appellant’s diagnosed conditions of adjustment disorder, anxiety and depression and panic
attacks made her unsuited for her usual job as a revenue officer. The job required an aggressive
personality and invariably entailed conflict with taxpayers; however, appellant had difficulty
being assertive and in handling confrontational situations. Dr. Presant advised that her
adjustment disorder would likely become less symptomatic if she was transferred to a position
that did not involve confrontations.
By decision dated December 10, 2008, the Office denied appellant’s claim. It found that
she failed to establish a compensable factor of employment as there was no evidence to establish
administrative error or abuse.
On May 9, 2009 appellant requested reconsideration. In a May 15, 2009 report, Charlotte
Ekard, a behavioral psychologist, stated that appellant was being treated for anxiety disorder and
panic disorder primarily caused by stress from her work environment. Appellant had made
progress and had reduced her anxiety symptoms since beginning medication; however, she
continued to experience panic from her job situation and the loss of her niece. Ms. Ekard
concluded that, based on her clinical presentation and course of treatment, appellant would
probably require treatment with medication for at least a year.
Appellant submitted work excuse slips from Ms. Ekard dated April 30 and May 28, 2008
and work excuse slips from Dr. Robit M. Desai, a specialist in family practice, dated March 17 to
May 14, 2008. She also resubmitted evidence of record.
By decision dated June 16, 2009, the Office denied appellant’s request for
reconsideration. It found that the evidence submitted did not raise a substantive legal question or
include new and relevant evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.1 Evidence that repeats
1

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

3

or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.2
ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; she has not advanced a relevant legal argument not previously
considered by the Office; and she has not submitted relevant and pertinent evidence not
previously considered by the Office. The evidence appellant submitted in connection with her
May 9, 2009 reconsideration request is not pertinent to the underlying issue on appeal. The
Office denied appellant’s claim for an emotional condition, finding that she failed to establish a
compensable employment factor. The evidence submitted on reconsideration is not relevant to
this issue.
The reports from Ms. Gay, Dr. Presant, the May 15, 2009 report and work excuse slips
from Ms. Ekard and Dr. Desai are not relevant to the issue of whether appellant established
compensable factors of employment as a cause of her alleged emotional condition.3 While these
documents address appellant’s current mental status, they are not relevant to establish any
allegation of administrative error or abuse in assessing her job performance or placing her on a
PIP. The Board has held that the submission of evidence which does not address the particular
issue involved does not constitute a basis for reopening the claim.4
The reasonable accommodation request forms were previously considered by the Office
and are therefore cumulative and repetitive. Appellant’s reconsideration request failed to show
that the Office erroneously applied or interpreted a point of law nor did it advance a point of law
or fact not previously considered by the Office. The Office did not abuse its discretion in
refusing to reopen appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

2

Howard A. Williams, 45 ECAB 853 (1994).

3

The Board notes that in claims for an alleged emotional condition, medical evidence will not be considered
where appellant has not established a compensable work factor. See Margaret S. Krzycki, 43 ECAB 496 (1992).
4

See David J. McDonald, 50 ECAB 185 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the June 16, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

